[Cite as State v. Beasley, 2011-Ohio-6650.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 96806




                                       STATE OF OHIO
                                                    PLAINTIFF-APPELLEE

                                              vs.

                                ANTHONY L. BEASLEY
                                                    DEFENDANT-APPELLANT




                                     JUDGMENT:
                                REVERSED AND VACATED



                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-521632

        BEFORE: S. Gallagher, J., Boyle, P.J., and E. Gallagher, J.

        RELEASED AND JOURNALIZED: December 22, 2011
ATTORNEYS FOR APPELLANT

Robert Tobik
Chief Public Defender

BY: Cullen Sweeney
Assistant Public Defender
310 Lakeside Avenue, Suite 200
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

BY: Daniel T. Van
       James M. Price
Assistant Prosecuting Attorneys
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113




SEAN C. GALLAGHER, J.:

      {¶ 1} Appellant Anthony Beasley appeals his convictions in Cuyahoga County

Common Pleas Court Case No. CR-521632. The state indicted Beasley on one count for

failure to verify his current address in violation of R.C. 2950.06(F). For the following

reasons, we reverse Beasley’s conviction and vacate his sentence.
       {¶ 2} In 1997, Beasley was convicted of rape in Cuyahoga County Common Pleas

Court Case No. CR-346960. He was sentenced to prison and classified as a sexually

oriented offender. Under that classification, Beasley was required to register and verify

his address annually for ten years from his date of release from prison. In July 2007,

Ohio’s version of the Adam Walsh Act (“AWA”) was enacted.               After the AWA’s

enactment, Beasley was reclassified under the AWA tier system and required to verify his

address every 90 days for life.

       {¶ 3} In August 2008, Beasley failed to verify his address. He had previously

verified his address in June 2008 according to his yearly reporting requirement under

Megan’s Law. Beasley pleaded guilty to the one count and was sentenced to three years

in prison.   On March 4, 2011, Beasley filed a motion to withdraw his guilty plea.

Beasley attached his own affidavit to the motion setting forth the basis of the motion,

more specifically, stating he was reclassified under the AWA and subjected to the more

stringent reporting requirements. The trial court denied Beasley’s motion on the basis

that the indictment did not include, as an element of the offense, that his duty to register

arose from the AWA reporting requirements.

       {¶ 4} It is from this order that Beasley now appeals, raising one assignment of

error, which provides as follows: “The trial court erred when it denied Mr. Beasley’s

motion to withdraw his guilty plea because Mr. Beasley’s conviction is predicated on an

unlawful reclassification and he is actually innocent of the charge.” In light of State v.

Bodyke, 126 Ohio St. 3d 266, 2010-Ohio-2424, 933 N.E.2d 753, and State v. Gingell, 128
Ohio St. 3d 444, 2011-Ohio-1481, 946 N.E.2d 192, we find that Beasley’s sole assignment

of error has merit.

       {¶ 5} “A motion to withdraw a guilty plea of guilty or no contest may be made

only before sentence is imposed; but to correct manifest injustice the court after sentence

may set aside the judgment of conviction and permit the defendant to withdraw his or her

plea.” Crim.R. 32.1. “Manifest injustice is a fundamental flaw in the path of justice so

extraordinary that the defendant could not have sought redress from the resulting

prejudice through another form of application reasonably available to him or her. It has

also been defined as ‘a clear or openly unjust act,’ which exists only in extraordinary

cases.” (Internal citations and quotations omitted.) State v. Cottrell, Cuyahoga App.

No. 95053, 2010-Ohio-5254, ¶ 15. We review a trial court’s denial of a postsentence

motion to withdraw a guilty plea under an abuse of discretion standard. Id. at ¶ 16.

       {¶ 6} The Ohio Supreme Court held that reclassification under the AWA was

unlawful if offenders had a duty to report under Megan’s Law from a prior court order.

Bodyke, 126 Ohio St. 3d 266, at ¶ 22. Further, failing to report based on an AWA

registration requirement unlawfully imposed cannot serve as the basis of a reporting

violation charge, and convictions for such violations are void.     State v. Gingell, 128
Ohio St. 3d 444; see, also, State v. Page, Cuyahoga App. No. 94369, 2011-Ohio-83, ¶ 10;

State v. Gilbert, Cuyahoga App. Nos. 95083 and 95084, 2011-Ohio-1928; State v. Smith,

Cuyahoga App. No. 92550, 2010-Ohio-2880, ¶ 29; State v. Patterson, Cuyahoga App.

No. 93096, 2010-Ohio-3715; State v. Jones, Cuyahoga App. No. 93822, 2010-Ohio-5004.
       {¶ 7} In this case, the trial court denied Beasley’s postconviction motion to vacate

his plea on the basis that the indictment did not include the element that Beasley’s

reporting violation was predicated on the AWA requirements.        While a true statement,

the indictment would never have information about the basis of an offender’s reporting

requirement.    The basis of the reporting requirement is not an element of the

failure-to-verify offense, and therefore, it would not be included in the indictment.

Beasley attached an affidavit to his motion in which he stated that he was indicted for

failing to verify his address according to the 90-day reporting requirement, imposed based

on the unlawful reclassification, and that his reporting requirement upon release was to be

completed annually pursuant to Megan’s Law.

       {¶ 8} A trial court abuses its discretion in denying a defendant’s motion to vacate

a plea without first conducting an evidentiary hearing when the motion includes evidence

sufficient to demonstrate a manifest injustice. State v. Russ, Cuyahoga App. No. 81580,

2003-Ohio-1001, ¶ 12.       Beasley included evidence in support of his motion that

established that his conviction was invalid as a matter of law, and therefore he

demonstrated a manifest injustice. The trial court abused its discretion in summarily

denying Beasley’s motion.

       {¶ 9} The state concedes that Beasley’s conviction for the reporting violation is

invalid if his unlawful reclassification served as the predicate of the reporting violation.

The state asks this court to remand the matter in order to determine whether the unlawful

reclassification served as the basis for Beasley’s conviction.   We decline such a request
in light of the fact Beasley’s Megan’s Law reporting requirements could not have existed

as a matter of law when he was charged with the reporting violation.

       {¶ 10} In August 2008 when Beasley was indicted, the only applicable law was the

AWA and the reporting requirements thereunder.       When the Ohio legislature enacted the

AWA, it repealed Megan’s Law and required the Attorney General to reclassify all

offenders under the AWA. Bodyke, 126 Ohio St. 3d 266, at ¶ 20.             Therefore, Beasley

could only be charged with violating his duty to report pursuant to the more stringent

AWA reporting requirements at the time he was indicted.              See id.   By legislative

decree, Beasley’s Megan’s Law reporting requirements no longer existed.            It was not

until the Ohio Supreme Court issued the Bodyke decision in June 2010 that the Megan’s

Law reporting requirements were “reinstated.”     Id. at ¶ 66.

       {¶ 11} As a matter of law, Beasley was indicted for a reporting violation based on

Beasley’s reclassification, which was deemed unconstitutional.       It therefore cannot serve

as the predicate for the violations charged in the indictment, and Beasley is permitted to

withdraw his plea in order to correct a manifest injustice.      See, e.g., Gingell, 128 Ohio

St.3d 444. Beasley’s sole assignment of error is sustained.

       {¶ 12} We reverse the decision of the trial court, vacate Beasley’s conviction, and

remand for the sole purpose of vacating Beasley’s conviction and ordering his immediate

release from the prison time he is serving for the current case.

       It is ordered that appellant recover of appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.
       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



SEAN C. GALLAGHER, JUDGE

MARY J. BOYLE, P.J., and
EILEEN A. GALLAGHER, J., CONCUR